Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/25/2021 has been entered. Claims 1 and 4 are currently amended.  The amendment necessitates new ground of rejection set forth in this office action.  Claims 1-14 are pending and under examination in this office action.

Response to Arguments
Applicant’s argument, see page 5, filed on 2/25/2021, with respect to 112(d) rejection on claim 4, has been fully considered and is persuasive. The 112(d) rejection has been withdrawn.

Applicant’s arguments, see page 5-6, filed on 2/25/2021, with respect to 103 rejections on claims 1-14, have been fully considered but is not persuasive.
Applicant made argument that neither Nakamura nor Moqami discloses, teaches, or suggests decarburization of the presintered metallurgical part.  However, decarburization occurs when steel is elevated to certain temperature and exposed to oxygen, so that the steel’s carbon reacts with oxygen (oxidized) and leaves the steel with a reduced amount of carbon.  As evidenced by Jackson (US 3959028 A), “it is well known that certain metals, particularly iron and low alloy and tool steels, are subject to high temperature oxidation when heated above 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1), in view of Mogami (US 20080110334 A1) and evidenced by Jackson (US 3959028 A).
Regarding claim 1, Nakamura teaches an iron-based sintered component formed of an iron-based metal powder as a raw material and suitable to machinery parts, or an iron-based powder metal body as an intermediate material suitable to manufacture of the sintered iron-based component (0002).  A second embodiment of the method of manufacturing the sintered iron-based powder metal body comprises the steps of mixing an iron-based metal powder, a graphite powder, a lubricant (0222-0228), and alloy element powder of Mn, Mo, Cr, Ni, Cu and V (0235-0252) (corresponding to current step (a)),  compacting the powder mixture into a preform (0229) (corresponding to current step (b)), preliminary sintering in a non-oxidizing atmosphere at 1000-1300 °C from 600 to 7200 s (10-120 min) (0239 and 0178, overlapping the claimed range of 600-1050 °C and falling within the claimed 10 to 300 min and corresponding to current step (c)), re-compacting, re-sintering (corresponding to current step (e)), and heat treatment (0232-0233 and Fig. 1).  The re-sintering is conducted in an inert gas atmosphere, a reducing atmosphere or in vacuum in order to prevent oxidation of products at 1050 – 1300 °C for 600 - 7200 s or 10-120 min (0267), overlapping the claimed range of 1050-1350 °C for 10-200 min.
Nakamura does not teach the oxidizing step (d) in current invention.  Applicant teaches the oxidizing step “the presintered part was placed in a batch steam treatment furnace and then treated with steam at 550° C for 60 min” [spec. 0042].  Mogami teaches a manufacturing method of making sintered composite machine (title), involving steam treatment of the 
As evidenced by Jackson (US 3959028 A) “it is well known that certain metals, particularly iron and low alloy and tool steels, are subject to high temperature oxidation when heated above about 1000°F (about 540°C). … In an oxidizing atmosphere, a tool steel or a carbon-containing nickel anode material can lose a substantial percentage of the carbon content in the skin portion of the item being heated” [col.1 ln.11-22].  Therefore, decarburization is achieved in the oxidizing step as evidenced by Jackson.  Since the steam treatment temperature of the prior art overlaps the current invention; the treatment time of the prior art is the same as the current invention; and same oxide layer is formed in the prior art as in the current invention, one with ordinary skill in the art would expect the claimed oxygen in the oxide layer chemically reacting with the carbon in the surface layer and decarburization to be present in the prior art absent of concrete evidence to the contrary as evidenced by Jackson stated above.
After the above steps, Nakamura teaches that the resulting sintered compact is re-compacted by the known method and then re-sintered and/or heat treated to form a high strength and high density iron-based sintered body [0185]. (corresponding to current step (f)); and when a higher strength is required for the sintered compact, it is subjected to heat 
Nakamura teaches the carbon content is 0.1-0.5% (0058), overlapping the claimed range of 0.2-1.5%.  Nakamura teaches alloy elements of Mn, Mo, Cr, Ni, Cu and V (0050-0056); and lubricant (0085).

Regarding claim 2, Mogami teaches a steam treatment for 60 minutes at 550 to 600 °C (0065), falling within the claimed range of 350 – 700 °C for 20 min to 300 min.

Regarding claim 4, Mogami teaches the steam treatment temperature of 550-600 °C, achieving the same thickness of oxide layer as in step (d) of current invention as stated above.  Since Nakamura teaches preliminary sintering at 1000-1300 °C, overlapping the claimed range of 600-1050 °C in current step (c) as stated above, cooling the presintered part from step (c) before carrying out step (d) is obvious because the temperature needs to drop from 1000-1300 °C to 550-600 °C; and one with ordinary skill in the art would directly cool the part from the 
Mogami is silent about the vol% of steam.  However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01).  Mogami’s steam treatment temperature of 550-600 °C overlaps the current treatment time of 550 °C; treatment time of 60 min is the same as in the current treatment; and oxide layer thickness of 5 micron falls within the claimed range of 1-50 micron as stated above.  Since substantially similar temperature, duration, and end result is achieved, one with ordinary skill in the art would expect the claimed vol% of steam to be present in the prior art absent of concrete example to the contrary because Mogami et al. discloses an (overlapping/anticipating) oxide layer thickness, which is directly affected by the claimed steam parameters.  

Regarding claim 6, Nakamura teaches that “the preliminary sintering and the succeeding annealing may be conducted continuously with no problem without taking out the material from a sintering furnace conducting the preliminary sintering (0182), meeting the claimed limitation of continuous sintering furnace.  Mogami teaches the same temperature and duration for steam oxidation, achieving the same thickness of oxide layer as current invention as stated above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established 

Regarding claim 7, Nakamura teaches the preliminary sintering is carried out at 1000-1300 °C (0176), overlapping the claimed 750-1000 °C.  Nakamura also teaches the preliminary sintering time is 600-7200s or 10-120 min (0178), overlapping the claimed 20-120 min.

Regarding claim 8, Nakamura teaches that the sintered compact is re-compacted by the known method and then re-sintered and/or heat treated to form a high strength and high density iron-based sintered body [0185]..

Regarding claim 9, Nakamura teaches the alloy elements of Mn, Mo, Cr, Ni, Cu and V (0050-0056), overlapping the claimed at least one of Ni, Cu, Mn, Cr and Mo.

Regarding claim 11, Nakamura teaches the non-oxidizing atmosphere in which partial pressure of nitrogen is about 95 kPa or lower (0028), meeting the claimed nitrogen-based atmosphere or vacuum.

Regarding claim 13, Nakamura teaches the composition of the sintered alloy overlapping the current ranges:
Element
claimed range
Nakamura teaches
C
0.4-1.5
0.1-0.5 (0058)
Cu
0-4%
0-2 (0070)
Ni
0-2
0-5 (0069)
Mo
0-2
0-2.3 (0067)
Cr
0-6
0-3 (0068)
Mn
0-5
0-1.2 (0066)
Fe and impurity
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).  Therefore, the claimed composition is prima facie obvious in Nakamura’s teaching.

Regarding claim 14, Nakamura teaches the lubricant is 0.1-0.6% (0118), including stearate and polyamide (0171), overlapping the claimed lubricant of 0.1-1% polyamide wax or stearate or polyacrylamide wax.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1) in view of Mogami (US 20080110334 A1), and further in view of Ju et al (US 5925837 A).
Nakamura in view of Mogami teaches a method of manufacturing a sintered iron-based powder metal body as applied in claim 1 above.
Regarding claim 3, Nakamura in view of Mogami does not teach that the oxidizing step is in an atmosphere containing 0.5 vol % to 100 vol % of oxygen at 200 to 600 °C for 20 min to 300 min.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Ju teaches method of sintering metal alloy powder involving a step of pre-heat treating the green bodies in an air furnace with temperature raised to 100-300 °C for 1-5 hr to form an oxidized layer of less than 1 mm thick (abstract).  The temperature and time overlap with the current claim.  The air atmosphere on earth has 21 vol % of oxygen, falling within the claimed 0.5 vol % to 100 vol % of oxygen.  The less than 1 mm thick overlaps with the claimed 1-50 µm.  Ju teaches that sintering in the air atmosphere “may reduce largely the investment and productive cost compared to the conventional power metallurgy method using a high temperature vacuum/inert furnace under a protective atmosphere” [col.4 ln.58-63]. Therefore, for the purpose of reducing cost, it would have been obvious to one of ordinary skill to try Ju’s air method as an alternative to Mogami’s steam method to arrive at the claimed oxidized layer.
Regarding claim 5, Ju uses air as the oxygen source and the air atmosphere on earth has 21 vol % of oxygen, falling within the claimed 0.5 vol % to 50 vol % of oxygen.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1) in view of Mogami (US 20080110334 A1), and further in view of Fujimoto et al (“Improvement of Fatigue Properties of Resistance Spot Welded Joints in High Strength Steel Sheets by Shot Blast Processing”, ISIJ International, Vol. 56 (2016), No. 7, pp. 1276–1284).
Nakamura in view of Mogami teaches a method of manufacturing a sintered iron-based powder metal body as applied in claim 1 above.
Regarding claim 10, Nakamura in view of Mogami does not teach shot blasting step.  However, "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale to support a conclusion of obviousness (MPEP 2143).  Fujimoto teaches that shot blasting is used to improve the fatigue strength of machine components such as gears or shafts (Introduction).  Therefore, for the same purpose of improving fatigue strength as in the current invention [0024], it would have been obvious to one of ordinary skill in the art to incorporate a shot blasting step as taught by Fujimoto to arrive at the claimed step.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20020048526 A1) in view of Mogami (US 20080110334 A1), and further in view of Kondoh et al (US 20110206551 A1).
Regarding claim 12, Nakamura in view of Mogami teaches the method in claim 1.
Nakamura in view of Mogami does not teach the volume percentage of the non-oxidizing atmosphere.  Kondoh teaches a process for producing ferrous sintered alloy [title].  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734